Order entered August 19, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00573-CV

                             ROBERT E. MARZETT, Appellant

                                               V.

STEVE MCCRAW, JAMES SHOEMAKER, WARREN MIKE YARBOROUGH, GREG
         WILLIS, COLLIN COUNTY AND TERRY BOX, Appellees

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 401-03962-2013

                                           ORDER
       We GRANT appellant’s August 15, 2014 motion to extend time to file brief and

ORDER the brief be filed no later than September 2, 2014. Appellant is cautioned that no

further extensions will be granted absent exigent circumstances.


                                                      /s/   ADA BROWN
                                                            JUSTICE